UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                 No. 00-50935
                               Summary Calendar



                         UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                     versus

                             REMIGIO GOMEZ-SOSA,

                                                       Defendant-Appellant.



             Appeal from the United States District Court
                   for the Western District of Texas
                             (P-00-CR-34-2)

                               August 20, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Remigio Gomez-Sosa appeals his convictions for conspiracy to

possess with intent to distribute marijuana and cocaine and aiding

and abetting the possession with intent to distribute marijuana and

cocaine.   Gomez contends the evidence was insufficient to sustain

the convictions because the Government did not prove beyond a

reasonable     doubt    he   knew   of   the   narcotics    concealed   on   his

codefendant and in a car driven by her.           Because Gomez moved for a

judgment of acquittal at the close of the Government’s case and

rested without presenting evidence, the standard for evaluating the

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
sufficiency of the evidence is “whether any reasonable trier of

fact could have found that the evidence established the essential

elements of the crime beyond a reasonable doubt.                We consider the

evidence in the light most favorable to the government, drawing all

reasonable inferences and credibility choices made in support of

the verdict”.      United States v. Ortega Reyna, 148 F.3d 540, 543

(5th Cir. 1998) (internal quotation marks and footnote omitted).

     Gomez’s codefendant testified:               she and Gomez traveled to

Mexico together for the express purpose of obtaining unspecified

drugs; and she told Gomez she had obtained “stuff” concealed in the

car she would be driving back.                The Government did not need to

prove    Gomez   knew    the   specific       narcotics   his   codefendant   had

obtained.    See United States v. Valencia-Gonzales, 172 F.3d 344,

345 (5th Cir.), cert. denied, 528 U.S. 894 (1999).               The jury could

infer from other witnesses’ testimony that the pattern of movement

of the two vehicles on return to the United States was consistent

with a lead car/load car (smuggling) scenario.              This inference was

fortified by Gomez’s implausible denial that he was traveling with

his codefendant.        See United States v. Diaz-Carreon, 915 F.2d 951,

954-55 (5th Cir. 1990).         In sum, the evidence was sufficient for

the jury to find beyond a reasonable doubt that Gomez conspired

with his codefendant and aided and abetted the possession of

narcotics with the intent to distribute them. See United States v.

Williams, 985 F.2d 749, 753-54 (5th Cir.), cert. denied, 510 U.S.
850 (1993); United States v. Lechuga, 888 F.2d 1472, 1476 (5th Cir.

1989).


                                          2
    AFFIRMED




3